DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 3/15/2021, pages 7-8) have been fully considered and are persuasive.  Accordingly, the 103 rejections of claims 1-2, 7-8, and 10-12 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-15 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an apparatus comprising “a comparator to compare a voltage at the first and second side of the conduction coil to detect a short circuit in the MEMS mirror”, along with other claim limitations.  Claims 2-6 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 7:  The prior art of record does not disclose or suggest a method comprising “comparing the first voltage and the second voltage; and detecting a change in the comparison to detect a short 
Specifically regarding the allowability of independent claim 10:  The prior art of record does not disclose or suggest a system comprising “a comparator to compare a voltage at the first and second side of the conduction coil to detect a short circuit in the MEMS mirror”, along with other claim limitations.  Claims 11-14 are allowable due to pendency on independent claim 10.
Specifically regarding the allowability of independent claim 15:  The prior art of record does not disclose or suggest an apparatus comprising “a comparator to compare a voltage across the current source to a reference voltage to detect a short circuit in the MEMS mirror”, along with other claim limitations.  
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (US 2008/0266630), Brown et al. (US 2008/0266629), Brown et al. (US 2008/0266628), Brown et al. (US 2008/0266627), Gibson et al. (US 2008/0265148), Gibson et al. (US 2008/0265034), Gibson et al. (US 2009/0212203), Collet et al. (US 2008/0266818), Bernstein et al. (US 6,989,921), and Bernstein et al. (US 2002/0050744) are cited to show similar apparatuses and methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.